Case 20-20425-GLT         Doc 142     Filed 04/23/20 Entered 04/23/20 11:32:40           Desc Main
                                     Document      Page 1 of 3


                        IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE WESTERN DISTRICT OF PENNSYLVANIA

  In Re:                                            Bankruptcy No. 20-20425-GLT

  VIDEOMINING CORPORATION,                          Chapter 11

        Debtor,                                     Doc. No.

  DIRECT CAPITAL, a division of
  CIT BANK, N.A.,

        Movant,

                  v,

  VIDEOMINING CORPORATION, and
  RAJEEV SHARMA,
      Respondents.

  MOTION FOR RELIEF FROM THE AUTOMATIC STAY TO PURSUE CERTAIN STATE
                           COURT LITIGATION

           AND NOW COMES, Movant, Direct Capital, a division of CIT Bank, N.A. (the

 “Movant”) by and through its undersigned counsel, Bernstein-Burkley, P.C., and in support of its

 Motion for Relief from the Automatic Stay Against Certain Non- Filing Debtors, represents as

 follows:

                                                   Parties

           1.     Respondent, VideoMining Corporation (the “Debtor”), is Delaware business

 corporation having a registered address located at 430 South Allen Street, Suite 104, State

 College, PA 16801.

           2.     Rajeev Sharma (the “Guarator”) is an individual residing at 2391 Shagbark Court,

 State College, PA 16803 and is an officer and/or owner of the Debtor.
Case 20-20425-GLT        Doc 142     Filed 04/23/20 Entered 04/23/20 11:32:40            Desc Main
                                    Document      Page 2 of 3


                                          Jurisdiction and Venue

        3.      This matter is a core proceeding and this Court has jurisdiction pursuant to 28

 U.S.C. § 1334. Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409. Movant seeks relief

 pursuant to 11 U.S.C. § 362(d) and FRBP 4001 and 9014.

                                            Factual Background

        4.      On or about June 22, 2017, Debtor purchased various pieces of mining equipment,

 (hereinafter collectively, the “Equipment”) with the Movant pursuant to a Master EFA Agreement

 (the “Agreement”) as well as corresponding UCC Financing Statements attached hereto as Exhibit

 A.

        5.      On October 29, 2018, Movant filed a Complaint against Debtor and its guarantor,

 Rajeev Sharma (“Guarantor”) in the Court of Common Pleas of Centre County, Pennsylvania,

 Civil Case No. 2018-4323 (the “State Court Litigation”) for breach of the Agreement.

        6.      On or about February 4, 2020, Debtor filed a voluntary petition for relief pursuant

 to Chapter 11 of the Bankruptcy Code.

        7.      On March 18, 2020, a status conference was held in the State Court Litigation

 wherein the Judge stayed the litigation unless and until Movant obtained relief from the automatic

 stay against both the Guarantor and the Debtor.

        8.      On March 25, 2020, Movant filed a Motion for Adequate Protection [Doc. No.

 116](the “Motion for Adequate Protection”) seeking Debtor to make full monthly payments on its

 accounts until confirmation of Debtor’s Chapter 11 Plan.

        9.      A hearing on the Motion for Adequate Protection is presently scheduled for April

 30, 2020.
Case 20-20425-GLT         Doc 142      Filed 04/23/20 Entered 04/23/20 11:32:40              Desc Main
                                      Document      Page 3 of 3


        10.      In the interim, Debtor is currently delinquent on its accounts pursuant to the

 Agreement in the amount of $11,429.02.

        11.     The total gross balance due on the Agreement is $126,687.29.

        12.     Movant wishes to proceed with the State Court Litigation against the Guarantor

 although there is no co-debtor stay in a Chapter 11, the state court is requiring a relief order from

 the bankruptcy court in order to proceed.

        13.     Unlike in Chapter 13 proceedings, there is no co-debtor stay in Chapter 11 cases.

 See, 11 U.S.C. § 1301. Thus, there is no automatic stay against the Guarantor in this Chapter 11

 case. 11 U.S.C. § 362(a).

        14.     Accordingly, Movant is entitled to an order grating relief from the automatic stay

 to proceed against the Guarantor.

        WHEREFORE, Movant, Direct Capital, a Division of CIT Bank, N.A., respectfully

 requests that this Honorable Court enter an Order, pursuant to 11 U.S.C. § 362(d) granting Movant

 relief from stay with respect to the State Court Litigation against the Guarantor only.

 Dated: April 23, 2020

                                                        Respectfully submitted,

                                                        BERNSTEIN-BURKLEY, P.C.

                                                        By: /s/Keri P. Ebeck
                                                        Keri P. Ebeck, Esq.
                                                        PA I.D. # 91298
                                                        kebeck@bernsteinlaw.com
                                                        707 Grant Street
                                                        Suite 2200, Gulf Tower
                                                        Pittsburgh, PA 15219
                                                        Phone - (412) 456-8112
                                                        Fax - (412) 456-8135

                                                        Counsel for Direct Capital, a division of
                                                        CIT Bank, N.A.
